DETAILED ACTION
Response to Amendment
 The amendment filed on 10/05/2022 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Under close examination for claims 1, 19, and 20, the Applicant’s original filed specification and/or drawings fail to address the newly added limitations e.g., “an owner of land,” or the like. Furthermore, the phrase “owner” is nowhere to be found in the filed specification. Applicant fails to distinctly point out on the remark section where the amended limitations can be found. The Examiner respectfully request the Applicant to withdraw all the new matter added to the current examination.
	Applicant is welcome to point out where in the specification and/or drawings the Examiner can find support for the newly-added limitations if Applicant believes otherwise.
	All dependent claims based on the rejected base claim are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (US Pat. 8428979 B1) in view of Russell (US Pub. 20110243553 A1).
	For claims 1, 19, and 20, Schoen discloses an information processing apparatus comprising a processor configured to 
	calculate allocations of a profit from a service to a plurality of entities involved in provision of the service by referring to involvement information stored in a memory (52) (Figs. 6A and 7, col. 2 lines 24-62, col. 23 lines 33-62), 
	the involvement information indicating involvement of each of the plurality of entities in the provision of the service (Figs. 6A and 7, col. 2 lines 24-62, col. 23 lines 33-62),
	the plurality of entities including a first providing entity that is a manager of the service, and a second providing entity separate from the first providing entity (Figs. 6A and 7, col. 2 lines 24-62, col. 23 lines 33-62), 
	 and 
	output the calculated allocations (Figs. 6A and 7, col. 2 lines 24-62, col. 23 lines 33-62).
But Schoen doesn’t explicitly teach the second providing entity being an owner of land where the service is provided at.
However, Russell discloses the plurality of entities including a first providing entity that is a manager of the service (remote service manager), and a second providing entity (homeowner) separate from the first providing entity, the second providing entity being an owner of land where the service is provided at [0089],
Since, all are analogous arts addressing data input schemes used in a mobile network; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen as modified by Russell to ensure the service provider can freely serve various targeted property owners to enhance service coverage, thus, improving network accessibility.

	Claim 19 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Schoen as modified by Russell. Schoen further discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing (col. 8 lines 30-45). All identical limitations are rejected based on the same rationale as shown above.

	Claim 20 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Schoen. Schoen further discloses an information processing apparatus (col. 8 lines 30-45). All identical limitations are rejected based on the same rationale as shown above.

	For claim 2, Schoen, as modified by Russell, discloses the involvement information includes information on involvement duration in the provision of the service (col. 11 lines 25-34, col. 12 lines 48-60).

	For claim 3, Schoen, as modified by Russell, discloses the involvement information further includes information on involvement in an initial investment to the service (col. 10 lines 4-30). 

For claim 4, Schoen, as modified by Russell, discloses the involvement information further includes information on involvement in running cost of the service (col. 5 lines 1-20, and col. 12 lines, 48-57).

	For claim 5, Schoen, as modified by Russell, discloses the involvement information further includes information on involvement in running cost of the service (col. 5 lines 1-20, and col. 12 lines, 48-57).

	For claim 6, Schoen, as modified by Russell, discloses calculate the allocations of the profit to the plurality of entities by further referring to information on a discount offered by one or more of the plurality of entities on a user fee for the service (col. 15 lines 45-54).

	For claim 7, Schoen, as modified by Russell, discloses calculate the allocations of the profit to the plurality of entities by further referring to information on a marginal profit set by one or more of the plurality of entities, so that a profit allocated to the one or more of the plurality of entities does not become smaller than the set marginal profit (col. 47 lines 3-35).

	For claim 8, Schoen, as modified by Russell, discloses to provide a user interface (82) for setting the involvement information, and receive settings of the involvement information from the user interface (312) (col. 21 lines 22-47).

	For claim 9, Schoen, as modified by Russell, discloses to provide a user interface (82) for setting a discount on a user fee for the service (312) (col. 21 lines 22-47).

	For claim 10, Schoen, as modified by Russell, discloses the user interface (82) has a field for setting an entity that is setting the discount (col. 21 lines 22-47).

	For claim 11, Schoen, as modified by Russell, discloses in response to the involvement information being updated by a change to one or more of the plurality of entities, recalculate the allocations by referring to the updated involvement information (col. 10 lines 4-19).

	For claim 12, Schoen, as modified by Russell, discloses to give each of the plurality of entities a notification about the recalculation of the allocations (col. 10 lines 4-19).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (US Pat. 8428979 B1) in view of Russell (US Pub. 20110243553 A1) in further view of Brown et al.  (US Pub. 20030105701 A1).

	For claim 13, Schoen, as modified by Russell, discloses all limitation this claim depends on.
	But Schoen, as modified by Russell, doesn’t explicitly teach the following limitation taught by Brown.
	Brown discloses suspend the provision of the service unless an agreement is reached on the recalculated allocations (Figs. 7-9) [0041-42].
Since, all are analogous arts addressing data input schemes used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen, as modified by Russell, and Brown to ensure the user can have the flexibility to adapt to the changing conditions, thus, capitalizing on service optimization.

	For claim 14, Schoen, as modified by Russell, discloses all limitation this claim depends on.
	But Schoen, as modified by Russell, doesn’t explicitly teach the following limitation taught by Brown.
	Brown discloses suspend the operation of the service unless an agreement is reached on the recalculated allocations (Figs. 7-9) [0041-42].
Since, all are analogous arts addressing data input schemes used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen, as modified by Russell, and Brown to ensure the user can have the flexibility to adapt to the changing conditions, thus, capitalizing on service optimization.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (US Pat. 8428979 B1) in view of Russell (US Pub. 20110243553 A1) in further view of Jethani et al.  (US Pub. 20100070314 A1).
	For claim 15, Schoen, as modified by Russell, discloses all limitation this claim depends on.
	But Schoen, as modified by Russell, doesn’t explicitly teach the following limitation taught by Jethani.
	Jethani discloses the service is a sharing service of a sharing target among a plurality of users by time windows [0038, 0002].
Since, all are analogous arts addressing data input schemes used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen, as modified by Russell, and Jethani to ensure the GUI can be used to input various critical data in order to provide better services to the user.

	For claim 16, Schoen as modified by Jethani, Jethani further discloses the sharing target is a space [0038, 0002]. See motivation to combine the references from above.

	For claim 17, Schoen, as modified by Russell, discloses all limitation this claim depends on.
	But Schoen, as modified by Russell, doesn’t explicitly teach the following limitation taught by Jethani.
	Jethani discloses Schoen, as modified by Russell, discloses the service is a sharing service of a sharing target among a plurality of users by time windows [0038, 0002].
Since, all are analogous arts addressing data input schemes used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen, as modified by Russell, and Jethani to ensure the GUI can be used to input various critical data in order to provide better services to the user.

	For claim 18, Schoen, as modified by Russell, discloses all limitation this claim depends on.
	But Schoen, as modified by Russell, doesn’t explicitly teach the following limitation taught by Jethani.
	Jethani discloses Schoen, as modified by Russell, discloses the service is a sharing service of a sharing target among a plurality of users by time windows [0038, 0002].
Since, all are analogous arts addressing data input schemes used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen, as modified by Russell, and Jethani to ensure the GUI can be used to input various critical data in order to provide better services to the user.
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, a new reference has been used for new ground of rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642